DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pg. 7, filed 12/8/20, with respect to the 35 USC 112 rejections have been fully considered and are persuasive.  The rejection has been withdrawn. 
Conclusion
Claims 1-5, 7, 9, 11-15, 17 and 21-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art to Huennekens et al. US 7,930,014 discloses a method of obtaining image data for a vessel of the patient, obtaining pressure data for the vessel of the patient from a pressure sensor on the end of a guidewire, co-registering the physiological measurements with the image data in order to map the vessel, determining a plurality of pressure rations, determining a change in those ratios determining a severity of lesions from the change in pressure ratios and outputting the severity information to a display. Huennekens not disclose determining whether the lesion is classified as focal or diffuse.
Takata et al. US 2015/0173684 discloses a device that determines whether a lesion is focal or diffuse, however; Takata does not use pressure ratios to determine if the lesions are focal or diffuse and is not classifying lesions in the vessels of a patient.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL CATINA/
Examiner, Art Unit 3791

/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793